Case 0:20-cv-60416-AMC Document 116-11 Entered on FLSD Docket 09/03/2021 Page 1 of
                                       20




                   EXHIBIT 149
Case 0:20-cv-60416-AMC Document 116-11 Entered on FLSD Docket 09/03/2021 Page 2 of
                                       20
Case 0:20-cv-60416-AMC Document 116-11 Entered on FLSD Docket 09/03/2021 Page 3 of
                                       20




      Threat Intelligence Platform
      Interflow
Case 0:20-cv-60416-AMC Document 116-11 Entered on FLSD Docket 09/03/2021 Page 4 of
                                       20
Case 0:20-cv-60416-AMC Document 116-11 Entered on FLSD Docket 09/03/2021 Page 5 of
                                       20




      Detonation Platforms
                                                                           Case 0:20-cv-60416-AMC Document 116-11 Entered on FLSD Docket 09/03/2021 Page 6 of
                                                                                                                  20


                                                                              Detonation Platform Mn OKRs
                                                                              BUSINESS OBJECTIVES         KEY RESULTS                                         METRICS                                                                                       STATUS
                                                                              SonarDaaS delivers JEDI     • SonarDaaS is GA for JEDI M1 (1/13) , M2 (3/13),   • Meet requirements for Milestone 1, 2, 3 and 4                                               • M1, M2, M3 achieved.
                                                                                                            M3 (5/11)                                                                                                Not corrected for EOP/ATP rep            Planning for M4
                                                                              O365 ATP provides the best • FN rate for URLs and attachment (Malware and       • FN rate less than 10% by volume (attachments)        service bugs. Solid gains for MW.      • PHISH: 8%, MW: 17%
                                                                              protection against malware   Phishing) less than 10% by delivered volume,       • FN rate less than 10% by volume (URLs)                                                      • Not yet available
                                                                              and phishing delivered via   with FP rate of less than 0.002%
                                                                                                                                                              • FP rate of less than 0.002% (attachments)            Uptick in MoM FP incidents but         • 0.00012%
                                                                              Office 365
                                                                                                                                                              • FP rate of less than 0.002% (URLs)                   within KPI (URL TIContextAPI FP)       • 0.00037%
                                                                                                                                                              • Network evasion countermeasures are effective                                               • TBD on measure
                                                                                                          • Minimize email delay due to detonation            • 60s Avg, 180s P99 detonation time                                                           • 43s Avg, 191s P99
                                                                                                          • Onboard traffic to DaaS                           • Enable 100% of traffic for select go-locals using DaaS                                      • NAM, CA, UK, DE, CH, NO,
                                                                                                                                                                    • Maintain CH, DE and Enable NO in March                                                  AU, JP deployed and active
                                                                                                                                                              • Onboard regions exceeding 70% utilization with latency KPI degradation
                                                                                                                                                                    • Maintain AU, CA
                                                                              Sonar is the detonation      • Customer onboarding and mgmt. is frictionless    • 100% of DaaS provisioning/scaling is self-serve (via RP)                                    • Code Complete. Service
                                                                              platform of choice for Azure                                                                                                                                                    Fabric Dependent (June)
                                                                              and MS security product.
                                                                                                                                                              • New DaaS customers get to prod with less than 40 effort-hours of engineering help           • Moved to Iron
                                                                              Sonar provides sandbox
                                                                              detonation and TI at         • Onboard App Services                             • Enable proactive URL detonation at source for North America to start                        • In progress
                                                                              minimal COGS
                                                                                                           • Onboard ASC (paid detonation offering)           • Enable POC and data study for Storage protection (Delayed by ASC, TBD for Iron)             • Cut for Mn. TBD for Iron
                                                                                                          • Onboard Xbox                                      • Enable POC and data study (Note: Waiting for caching, allow list, submission done notify)   • Moved to Iron
                                                                                                          • Enable LinkedIn URL detonation and maintain       • M2M Attachments FN rate less than 10% by volume / FP rate less than 0.002%                  • PHISH: 0.12%, MW: 0.11%
                                                                                                            effectiveness metrics                             • Job Post URls FN rate less than 10% by volume / FP rate less than 0.002%                    • FP: 0.0%
                                                                                                                                                                                                                                                            • 3 nation state actors

                                                                                                          • Enable GitHub TI Routing and URL detonation       • Enable POC and data study                                                                   • 23% of IoCs unfound by GH
                                                                                                                                                              • Enable Abuse Alerts via SCUBA                                                               • Abuse Alerts enabled
                                                                                                          • Minimize COGS, Measured against Vb baseline       • Submissions / hr / scale unit                    Aggressive detections for Spanish          • Started
                                                                                                          • Maintain Forms effectiveness metrics              • FN rate less than 5% by submission volume (URLs) keyword caused webinar form FP             • PHISH: 9.5%, FP: 3.8%

                                                                                                                                                                                                                                                                                           5




See below the updated MCAS MAU for January 2020:
•    Number of protected users for the tenants that have malware detection policy turned on (O365 & 3rd party).
                       • 18,951,311 protected users across 4692 tenants, +24% MoM (according to enabled malware detection policies)
•    Number of protected users for tenants with Box/Dropbox/G-Suite that had at least single detonation
                       • 2,037,989 protected users across 160 tenants +23%MoM (had at least a single SONAR call in last 30 days).
Case 0:20-cv-60416-AMC Document 116-11 Entered on FLSD Docket 09/03/2021 Page 7 of
                                       20
Case 0:20-cv-60416-AMC Document 116-11 Entered on FLSD Docket 09/03/2021 Page 8 of
                                       20
Case 0:20-cv-60416-AMC Document 116-11 Entered on FLSD Docket 09/03/2021 Page 9 of
                                       20

                                                                                                                                                                         Clear Quickly
 Sentinel
 Iron Planning Update
  STORY/AREA               SCENARIO                    IRON GOAL & FEATURES                                        CUT FEATURES                                    DEPENDENCY ON SONAR
  URL Detonation for       Analyst can create an alert-Public Preview                                              • Access to Detonation data in Tables           • Eng. for redirect chain
  Investigation (Jason)    rule to detonate URLs       • Close on business model                                   • Access to rich Detonation report (MTP parity)   feature
                                                       • Show full redirect chains and Screen Shots in                                                             • Consultation on deployment
                                                          Investigation Graph                                                                                        and DR
                                                       • Detonation in all regions and Disaster Recovery will be
                                                          pursued to understand existing performance and
                                                          determine an optimal capacity and DR plan for Co
                                                       • JEDI requirements will be worked, but likely not
                                                          completed entirely in Fe
  URL Detonation for SOAR URL detonation Logic App     Public Preview                                                                    -----                     • None
  (Ely)                   connector for SOAR playbooks • URL detonation Logic App connector

  URL Detonation for       Hunters can detonate URLs in Public Preview                                                                   -----                     • None
  Hunting (Julian)         bookmarked query results      • Detonate URL in a bookmarked query result
  TI Matching Analytic     MS TI matching using Sonar TI Public Preview                                            • Customer TI matching                          • None
  (Jason)                                                • Built in Analytic
                                                         • MS TI Matching (Sonar, MSTIC Nation State)
  SOC Analyst Workbench    Live Forensic and Secure URL                            -----                                                 -----                     • Planning collaboration
  (laura)                  browsing (Cloud Browse)
  URL Entity Page (Ben)    Analyst can gain insights on  Cut for iron                                              •   URL Entity Page                               • None
                           URL via Entity Page (enriched                                                           •   Access to Detonation data in Tables
                           through URL detonation)                                                                 •   Access to rich Detonation report (MTP parity)
                                                                                                                   •   On-demand detonation on Entity Page
  URL Detonation in        On-demand detonation from Cut for iron                                                                          -----                     • None
  Investigation (Jason)    Investigation Graph node
  Democratizing ML         Extensible URL Detonation and Cut for iron                                                                    -----                     • None
  (Sharon, Andi)           URL Text Static Analyzer for
                           Sentinel



       Azure Sentinel Product (Teams): Iron [Fe}
                                        Planning                                                                                                                                                  8
                                                                             Case 0:20-cv-60416-AMC Document 116-11 Entered on FLSD Docket 09/03/2021 Page 10 of
                                                                                                                    20


                                                                                  Azure DaaS, Office 365 ATP, MCAS

                                                                                     AREA                    PROGRESS                                          REMAINING                                                 IMPACT
                                                                                     Azure DaaS              •   Completed CMK deep dive design reviews        • GA self-serve (Service Fabric dependent) ETA July-Aug   • DaaS users can self manage their DaaS instances
                                                                                                             •   CMK PoC completed (MCAS, Sentinel)            • Complete CMK for Sentinel. MCAS H2 Iron                 • Comply with JEDI and auditing requirements
                                                                                                             •   Off-host store (OHS) design updated for CMK   • OHS, Rescan Svc, AAD/RBAC+RP, Office Trust reviews      • Scalability and cost reduction hygiene
                                                                                                             •   Publishing Hub (PH) design completed            complete by end July
                                                                                                             •   AAD for auth design completed.                • Complete PH (Work in progress)
                                                                                                             •   Per Office TRUST consultation, Customer       • Complete AAD/RBAC (Work in progress)                                                     Paid licenses grew 5%
                                                                                                                 Lockbox requirement was waived                                                                                                           MoM to 63,873,729
                                                                                     Office 365 ATP (OATP)   • < 7min Sonar to ToC rep block. < 1min Iron      • Address gaps (Sway, Scrambling, Evasion, Root causes    • MAU 52,186,540 (+1.0% MoM)
                                                                                                             • < 7min Sonar to ZAP (APAC – rolls out global      noted in May miss detail slides)                        • Attach PHISH FN: 8%, MW FN: 17%, FP: 0.00012%
                                                                                                               over next month). < 1min Iron                   • One Cyber for URLs                                      • URLs: FN: not yet available, FP: 0.00037%
                                                                                                             • GEO-based detonation rep GA                     • Benign URL filtering data study                         •
                                                                                                             • Domain Rep ML reducing FNs and FPs              • Data analysis on global controlled scrambling           •
                                                                                                             • UX Analyzer reduced Sway phish URL FNs: 96%     • Leverage static ML features and route TOC URLs to       •
                                                                                                               (by vol), 60% (by unique URL                      proxify                                                 •
                                                                                                             • One Cyber for Files code shipped. End to End    • ML for macro-based / executable based malware           •
                                                                                                               ATP SOC UX end of May ETA                                                                                 •
                                                                                                             • COVID Public Feed                                                                                         •
                                                                                                             • NAM, CA, UK, DE, CH, NO, AU, JP active                                                                    •
                                                                                                             • Doubled bare metal throughput
                                                                                                             • BDF: Only detonating 8% XLSX submissions; no
                                                                                                               FNs. Avg. proc. time down 67%*
                                                                                                             • “Smart” Scrambling (improved BP catch)
                                                                                     Detonation TI Sharing   • Move to Iron                                    • URL domain TI for Smart Screen (SS) delayed due to JEDI • Improve Smart Screen Phish catch with Sonar TI
                                                                                                                                                                 – TBD Manganese                                         • Improve DaaS/ATP catch w/SS TI
                                                                                     MCAS                    • MCAS primary focus has been JEDI                • New scenario planning post Iron                         • MAU: 22M; 3M from 3P (Box, Dropbox, G-Suite), 19M
                                                                                                                                                                                                                           from 1P (ODSP)


                                                                                                                                                                                                                                                                                  9




New counting method:
1. Cutting over to IDEAS – Rajesh’s BI Team’s – counting approach
2. Link advanced security usage across multiple products. Want to track penetration of S1500. For ATP What % of S1500 have we sold 250 seats or more to and what’s engagement. More than 250 is the magic number filtering out trials.
3. Want to track engagement across multiple products and thus normalize to one AAD user. Issues that will cause reduction from prior method.
            1. Shared mailboxes aren’t counted because they don’t map to a single user, On-prem not counted, User using Okta not counted
            2. Users with multiple SMTP objects are not double counted anymore (e.g. amar.patel, amarpa could’ve been counted twice)
Case 0:20-cv-60416-AMC Document 116-11 Entered on FLSD Docket 09/03/2021 Page 11 of
                                       20
Case 0:20-cv-60416-AMC Document 116-11 Entered on FLSD Docket 09/03/2021 Page 12 of
                                       20
Case 0:20-cv-60416-AMC Document 116-11 Entered on FLSD Docket 09/03/2021 Page 13 of
                                       20
Case 0:20-cv-60416-AMC Document 116-11 Entered on FLSD Docket 09/03/2021 Page 14 of
                                       20
Case 0:20-cv-60416-AMC Document 116-11 Entered on FLSD Docket 09/03/2021 Page 15 of
                                       20
Case 0:20-cv-60416-AMC Document 116-11 Entered on FLSD Docket 09/03/2021 Page 16 of
                                       20
Case 0:20-cv-60416-AMC Document 116-11 Entered on FLSD Docket 09/03/2021 Page 17 of
                                       20




      Appendix
Case 0:20-cv-60416-AMC Document 116-11 Entered on FLSD Docket 09/03/2021 Page 18 of
                                       20
Case 0:20-cv-60416-AMC Document 116-11 Entered on FLSD Docket 09/03/2021 Page 19 of
                                       20


  Takedown Scenarios

      Site Takedown                                                  Subscription Takedown

      • Takedown an Azure site determined to be bad by Sonar         • Takedown an Azure subscription determined to be bad
        Detonation                                                     through manual inspection by Azure Antifraud Team

           • Automatically triggered                                      • Manually triggered
           • Currently on avg, 19 minutes for App Svcs. Maintain          • Currently up to 24 hours from time when Antifraud
             less than 30 minutes from availability of the TI for           made the request. Want to reduce to less than 30
             all takedowns                                                  minutes
           • Be able to revert the change (to address the very
             remote chance of FP)

      Measuring and Tracking Success Metrics

      • Dashboard tracking takedown metrics

           •   Time to takedown
           •   Success rate
           •   Days active for each sites still active
           •   Distribution across services and subscription types
           •   Indicator URL with impacted Office 365 tenants and
               mail volume
Case 0:20-cv-60416-AMC Document 116-11 Entered on FLSD Docket 09/03/2021 Page 20 of
                                       20


  OKRs for Azure Abuse (Draft)

      Objective                                       Key Measurable Results

      • Reduce Azure Abuse by neutralizing detected   • Reactive using Sonar TI
        phishing sites hosted on Azure Domains
                                                          • Achieve a 90% take down rate for phishing
          • Using Sonar TI                                  sites hosted on Azure within 30 minutes of
                                                            firing the SCUBA alert
          • Using proactive Sonar Detonation
                                                      • Proactive from Detonation at Source

                                                          • Achieve a 90% take down rate for phishing
                                                            sites hosted on Azure within 30 minutes of
                                                            bad detonation verdict at source

                                                      • Zero shut down of legitimate customers
